The opinion was delivered

Per curiam.

Though there are a good many assignments of error here, yet only two of them, the second and the last, are relied on, and even these we cannot sustain. Our short judgment in replevin, when in favor of the defendant, is a judgment for the return of the goods replevied, and it would be so in terms were it written out in full. In a suit on the replevin bond it may be declared upon as if it were so written, for such is the legal effect.
It seems to us that it was right to not allow the sheriff to contradict his return to the replevin. If it is false, the party injured by it has his remedy.
Judgment affirmed.